Per Curiam.
This action was commenced after the case of Ekberg v. Swedish-American Publishing Co. page 196, supra, and involves substantially the same issues, though the wife and daughter of defendant Swan J. Turnblad are added as parties defendant. Plaintiff appealed from an order vacating a writ of attachment. The decision of the trial court was based upon conflicting evidence, and is conclusive, unless there is a clear preponderance of the evidence opposed to it.
Under this rule, the order is affirmed.